On November 28, 1980 the court issued the following order:
These consolidated cases come before the court on defendant’s motion, filed October 17, 1980, moving that final awards be entered therein and setting forth that this court entered an opinion on January 23, 1980, 222 Ct. Cl. 242, 614 F. 2d 1273, awarding the plaintiffs $68,265.60 less any offsets allowable to the government; that both parties’ motions for rehearing were denied in an order dated March 28,1980; that plantiffs’ petition for certiorari was denied on October 6, 1980, 449 U.S. 822; and, that "in order to expedite the entry of a final award in the above-captioned cases, the defendant will reserve any claim for gratuitous offsets for other docketed cases involving these plaintiffs.” Upon consideration thereof, it appears that plaintiffs’ attorney, Jack Joseph, Esquire, has by letter of October 21, 1980, addressed to the Clerk of this court, stated that plaintiffs in Dockets 15-E and 338 have no objection to defendant’s motion of October 17, 1980, to enter a final award in the above-captioned cases, and, otherwise, that the time for responding or objecting to said motion under the Rules of the court has expired.
It Is Therefore Ordered that defendant’s motion of October 17, 1980, is granted and, in accordance with said motion and the opinion of January 23, 1980, judgment is entered for the Pottawatomie plaintiffs in Docket Nos. 15-E, 29-C and 338 for sixty-eight thousand two hundred sixty-five dollars and sixty cents ($68,265.60) without prejudice to defendant’s reserving any claim for gratuitous offsets for other docketed cases involving these plaintiffs.